Title: From Thomas Jefferson to Andrew Rounsavell, 23 March 1801
From: Jefferson, Thomas
To: Rounsavell, Andrew



Sir
Washington Mar. 23. 1801.

I am sincerely sorry it is not in my power to attend to the explanation of your invention for raising water. but my duties to the public now require that I deny myself every gratification of that kind, however fond of it from inclination. objects of a very different nature require the whole of my time & attention, & the whole is not sufficient. I hope you will be so good as to accept of this apology with the candor with which it is made. I am Sir
your most obedt. servt

Th: Jefferson

